Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 19, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,253,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 11-15, 19, 20 of the current application are fully encompassed by claims 1-13 of the patent. Specifically, claim 1 of the current application is identical to that of claim 1 of the patent except it does not require the foot member of the patent. Also, claim 1 of the patent is the equivalent of claims 1 and 7 of the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 8, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sentis (US 2017/0346370 which claims benefit to Provisional application No. 62/340,903, filed 5/24/16) in view of Gayral (US 2018/0055712 which claims benefit to PCT/EP2016/057626 filed 4/7/16).
In re claim 1, Sentis discloses a robot comprising a leg (1700) having an upper leg member and a lower leg member coupled to the upper leg member at a knee joint (1704); a screw actuator (1708) disposed within the upper leg member, wherein the screw actuator has a screw shaft and a nut mounted coaxial to the screw shaft such that the screw shaft is rotatable within the nut; a motor (1712) mounted at an upper portion of the upper leg member and coupled to the screw shaft; a carrier coupled and mounted coaxial to the nut such that the nut is disposed at a proximal end of the carrier; and a linkage (Fig. 17) coupled to the shaft, wherein the linkage is coupled to the lower leg member at the knee joint, wherein rotation of the motor causes the screw shaft to extend and the linkage to rotate the lower leg member relative to the upper leg member at the knee joint as shown in Figures 12A (reproduced below) and 17, but does not disclose the linkage coupled to the carrier, wherein: rotation of the motor causes the screw shaft to rotate, which further causes the nut and the carrier to travel along an axis of the screw shaft, and the linkage to rotate the lower leg member relative to the upper leg member at the knee joint. Gayral, however, does disclose a linkage (arms 86) coupled to a carrier (70c, 82), wherein: rotation of a motor (63) causes a screw shaft (64) to rotate, which further causes a nut (66) and the carrier to travel along an axis of the screw shaft, and the linkage to rotate the leg members as shown in Figures 8-9 to 

    PNG
    media_image1.png
    675
    874
    media_image1.png
    Greyscale

In re claim 5, Gayral further discloses wherein the nut is secured within the proximal end of the carrier against a shoulder formed as a stepped surface on an interior peripheral surface of the carrier such that as the screw shaft rotates and the nut travels along the axis of the screw shaft, the nut pushes against the shoulder to cause the carrier to travel toward the knee joint as shown in Figure 8a. 

In re claim 14, Sentis further discloses wherein the axis of the screw shaft is a first axis, and wherein the motor is disposed on a second axis offset from and parallel to the first axis as shown in Figure 17. 
In re claim 15, Sentis discloses an assembly comprising 25a first member (horizontal leg portion of leg 1700 as shown in Figure 17); a second member (vertical leg portion of leg 1700) coupled to the first member at a joint (1704); a screw actuator (1708) disposed within the first member, wherein the screw actuator has a screw shaft and a nut mounted coaxial to the screw shaft such that the screw shaft is rotatable within the nut as shown in annotated Figure 12A above; 30a motor (1712) mounted at an upper portion of the first member and coupled to the screw shaft, wherein rotation by the motor causes the screw shaft to rotate;47Attorney Docket No: 265370-446413 a carrier (see annotated Figure 12A) coupled and mounted coaxial to the nut such that the nut is disposed at a proximal end of the carrier; and a linkage coupled to the second member at a pivot of the joint as shown in Figure 17, but does not disclose the linkage coupled to the carrier, 5wherein rotation by the screw shaft causes: the nut and the carrier to travel along an axis of the screw shaft; and the linkage to rotate the second member relative to the first member at the pivot of the joint.  Gayral, however, does disclose a linkage (arms 86) coupled to a 
In re claim 19, Sentis further discloses wherein the nut is secured within the proximal end of the carrier against a shoulder formed as a stepped surface on an interior peripheral surface of the carrier such that as the screw shaft rotates and the nut travels along the axis of the screw shaft, the nut pushes against the shoulder to cause the carrier to travel toward the 30joint as shown in Figure 8a.  
Allowable Subject Matter
Claims 2-4, 6, 7, 9-13, 16-18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a bearing carrier mounted within the upper leg member coaxial to the screw shaft; and a bearing mounted coaxial to the screw shaft between the bearing carrier and the screw shaft such that an outer race of the bearing interfaces with an interior peripheral surface of the 58bearing carrier and an inner race of the bearing interfaces with an exterior peripheral surface of the screw shaft”, “wherein .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 teach robotic joints of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        	
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611